         Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 1 of 29




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

SUNIL AMIN and TRUSHAR                       )
PATEL, on behalf of themselves               )
and all others similarly situated            )
                                             )
                    Plaintiffs,              )
                                             )
              v.                             ) Case No. 1:17-cv-01701-AT
                                             )
MERCEDES-BENZ USA, LLC and                   )
DAIMLER AG                                   )
                                             )
                    Defendants.              )
                                             )

         JOINT PRELIMINARY REPORT AND DISCOVERY PLAN

1.     Description of Case:

       (a)    Describe briefly the nature of this action.

       Plaintiffs

       This is a class action brought by Plaintiffs against Mercedes-Benz USA,

LLC (“MBUSA”) and Daimler AG (“Daimler”) (collectively, “Mercedes”), on

behalf of owners and lessees of certain motor vehicles designed, manufactured,

distributed, warranted, marketed, serviced, and sold or leased by Mercedes and its

related entities.




                                         1
        Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 2 of 29




      The vehicles at issue in this action include the 2004-2012 Mercedes A-Class,

2001-2017 Mercedes C-Class, 2000-2014 Mercedes CL-Class, 2013-2017

Mercedes CLA-Class, 2003-2009 Mercedes CLK-Class, 2004-2017 Mercedes

CLS-Class, 2003-2016 Mercedes E-Class, 2007-2017 Mercedes GL-Class,

20102016 Mercedes GLK-Class, 2006-2016 Mercedes M-Class, 2017 Mercedes

GLE-Class, 2006-2015 Mercedes R-Class, 1999-2017 Mercedes S-Class, 2003-

2012 Mercedes SL-Class, 2004-2016 Mercedes SLK-Class, and 2002-2013

Maybach 57 and 62 (the “Class Vehicles”).

      Plaintiffs allege these Class Vehicles’ heating, ventilation, and air

conditioning systems (“HVAC Systems”) have a defect that causes the HVAC

Systems to (a) accumulate mold and mildew residue or growth within the HVAC

System; (b) emit a moldy or mildewy odor that permeates the vehicle cabin when

the HVAC system is activated; and (c) cause the Vehicle’s passenger cabin to be

unbearable and thus unusable for its intended purpose.

      Plaintiffs allege Mercedes knew of the claimed defect prior to them

purchasing or leasing their Vehicles but failed to disclose and actively concealed

this information. Plaintiffs also allege Mercedes failed to provide a permanent

remedy for the HVAC System Defect, forcing Plaintiffs and Class Members to

repeatedly have their Vehicles serviced and incur costs to pay for measures that


                                          2
         Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 3 of 29




provide only temporary relief from the recurring moldy smell emanating from the

HVAC Systems in their Class Vehicles.

      Plaintiffs assert claims for breach of express and implied warranties,

violations of the Magnuson-Moss Warranty Act, violations of the Georgia Fair

Business Practices Act (O.C.G.A. § 10-1-390, et seq.), violations of the Georgia

Uniform Deceptive Trade Practices Act (O.C.G.A. § 10-1-370, et seq.), fraud by

concealment, and unjust enrichment.

      The Court has denied motions to dismiss filed by MBUSA and Daimler.

Plaintiffs do not believe this filing is an appropriate vehicle for the parties to

prematurely argue class certification; therefore Plaintiffs will note only that this

case is well suited for class treatment because common factual questions center on

Mercedes’s course of conduct, and these common questions predominate over any

individual questions and ought to be adjudicated only once, in a single proceeding,

rather than repeatedly in thousands of individual trials based on identical evidence

of what Mercedes knew, concealed, and failed to disclose.

      As discussed further in the sections below, discovery is needed to develop

the factual record on these issues, and Plaintiffs believe discovery will provide

evidence supporting the merits of Plaintiffs’ claims as well as the appropriateness

of certification of the proposed Class.


                                            3
        Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 4 of 29




      As to the specific legal issues raised by Mercedes below, the Court has

largely considered and rejected them in its Orders on the respective motions to

dismiss filed by each defendant. (Dkt. 30, 49).

      Defendant Daimler AG

      Daimler AG denies the allegations in Plaintiffs’ Complaint, and specifically

denies liability to Plaintiffs or to any putative class member. Moreover, Daimler

AG denies that this lawsuit can be certified as a class action because it fails to meet

the requirements of Federal Rule of Civil Procedure 23, as well as applicable state

and federal precedents, and because there exists no set of facts or amount of

discovery that can make the claims amenable to class treatment.

      Plaintiffs cannot show Mercedes-Benz USA, LLC (“MBUSA”) was the

agent of Daimler AG. Nor can Plaintiffs show that there is any other basis for

holding Daimler AG liable to Plaintiffs or any member of the putative class.

Specifically, Plaintiffs cannot show that Daimler AG had knowledge of the alleged

defect or a sufficient relationship with Plaintiffs and the putative class members for

purposes of establishing a duty to disclose. Although Plaintiffs point to alleged

sources of Daimler AG’s knowledge, none supports knowledge of an alleged

HVAC system defect. For similar reasons, Plaintiffs cannot show that Daimler AG

intended to defraud Plaintiffs and the putative class, or that Daimler AG actively


                                           4
           Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 5 of 29




and intentionally concealed the alleged defect from Plaintiffs and the putative

class.

         Plaintiffs’ claims also suffer from various other deficiencies. For example,

Plaintiff Amin’s claims for violations of the Georgia Fair Business Practices Act

(“GFBPA”) and breach of implied warranty are barred by the applicable statutes of

limitations. Plaintiff Patel failed to comply with the notice requirement set forth in

the New Vehicle Limited Warranty and under Georgia law, as well as the pre-suit

notice requirement of the GFBPA. Plaintiffs cannot recover under the Georgia

Uniform Deceptive Trade Practices Act (“GUDTPA”) because they cannot show

they are likely to be damaged in the future by a deceptive trade practice, given that

their alleged harms are due to purported past conduct. Additionally, Plaintiffs

cannot seek recovery for unjust enrichment when they cannot show that Daimler

AG directly benefitted from their purchase of Mercedes vehicles. Finally,

Plaintiffs’ claims for equitable relief fail as a matter of law because Plaintiffs

cannot show that they suffered irreparable harm or that the equitable relief they

seek will redress their alleged injuries.

         Additionally, Plaintiffs’ claims are not amenable to class treatment. First,

Plaintiffs lack standing to assert claims relating to models of vehicles they did not

themselves purchase. Moreover, Plaintiffs cannot show that the alleged defect,


                                            5
        Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 6 of 29




which they have not identified with any specificity, exists in every putative class

vehicle. Plaintiffs own only two of the dozens of different types and generations of

Mercedes-Benz vehicles spanning 19 model years that they put at issue; and they

do not and cannot show that the HVAC systems of the vehicles are the same across

all these different models and model years, much less that all of the vehicles at

issue were sold in the same circumstances. Because the vast majority of the

different types of HVAC systems in the dozens of different types of putative class

vehicles have not experienced the symptoms alleged by plaintiffs, class action

treatment is not proper here.

      Even if a particular class member alleged an odor of some sort, individual

inquiries would be necessary to determine the cause of each particular instance;

and even if the HVAC system is determined to be a possible source in any such

instance, odors can occur for reasons wholly unrelated to an alleged defect. The

claims raise other highly individualized issues, such as standing, reliance,

causation, damages, and statute of limitations issues. Alone, each of these

individualized issues make class treatment improper; taken together, they render

the class incapable of resolution using the class action device. Beyond that, class

treatment of Plaintiffs’ claims for alleged violations of the GFBPA is improper for




                                          6
             Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 7 of 29




the additional reason that Plaintiffs are barred as a matter of law from pursuing

claims under that Act “in a representative capacity.” See O.C.G.A. § 10-1-399(a).

      (b) Summarize, in the space provided below, the facts of this case.
The summary should not be argumentative nor recite evidence.
        Plaintiffs allege that certain vehicles designed, manufactured, and/or

distributed by MBUSA and/or Daimler AG have a defectively designed HVAC

system, which allows mold and mildew to accumulate. Plaintiffs seek damages

and equitable relief, asserting claims against Daimler AG for violations of the

GFBPA, violations of the Georgia Uniform Deceptive Trade Practices Act, fraud

by concealment, and unjust enrichment.

        Daimler AG denies these claims and all other material allegations made by

Plaintiffs, denies that any form of class certification would be proper, and denies

that any form of relief (whether individual or on behalf of others) is proper in this

case.

        (c)     The legal issues to be tried are as follows:

        Plaintiffs’ listing of legal issues:

        1.      The existence and nature of the defect in the Class Vehicles’ HVAC

                Systems;




                                               7
     Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 8 of 29




2.      whether Mercedes knew or should have known about the HVAC

        System Defect, and, if so, how long Mercedes knew or should have

        known of the Defect;

3.      whether the defective nature of the Class Vehicles constitutes a

        material fact reasonable consumers would have considered in deciding

        whether to purchase a Class Vehicle;

4.      whether Mercedes had and/or has a duty to disclose the defective

        nature of the Class Vehicles to Plaintiffs and Class Members;

5.      whether Mercedes omitted and failed to disclose material facts about

        the Class Vehicles;

6.      whether Mercedes’s concealment of the true defective nature of the

        Class Vehicles induced Plaintiffs and Class Members to act to their

        detriment by purchasing Class Vehicles;

7.      whether Mercedes represented, through its words and conduct, that

        the Class Vehicles had characteristics, uses, or benefits that they did

        not actually have, in violation of Georgia’s FBPA;

8.      whether Mercedes represented, through its words and conduct, that

        the Class Vehicles were of a particular standard, quality, or grade

        when they were of another, in violation of the Georgia FBPA;


                                     8
     Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 9 of 29




9.      whether Mercedes advertised the Class Vehicles with the intent not to

        sell them as advertised, in violation of the Georgia FBPA;

10.     whether Mercedes’s misrepresentations and omissions about the true

        defective nature of the Class Vehicles were likely to create confusion

        or misunderstanding, and therefore fraudulent, within the meaning of

        Georgia’s UDTPA;

11.     whether Mercedes’s misrepresentations and omissions about the true

        defective nature of the Class Vehicles were and are deceptive within

        the meaning of the Georgia UDTPA;

12.     whether the Class Vehicles were unfit for the ordinary purposes for

        which they were used, in violation of the implied warranty of

        merchantability;

13.     whether Daimler is liable for the acts, omissions, and violations

        described in Plaintiffs’ Complaint;

14.     whether MBUSA is liable for the acts, omissions, and violations

        described in Plaintiffs’ Complaint;

15.     whether Plaintiffs and the other Class Members are entitled to a

        declaratory judgment stating that the HVAC Systems in Class

        Vehicles are defective and/or not merchantable;


                                    9
 Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 10 of 29




16.   whether Plaintiffs and Class Members are entitled to equitable relief,

      including, but not limited to, a preliminary and/or permanent

      injunction;

17.   whether Mercedes should be declared financially responsible for

      notifying Class Members of the problems with the Class Vehicles and

      for the costs and expenses of permanently remedying the HVAC

      System Defect in the Class Vehicles; and

18.   whether Mercedes is obligated to inform Class Members of their right

      to seek reimbursement for having paid to diagnose, service, repair, or

      replace the defective HVAC Systems.

Defendant’s listing of legal issues:
1.    Whether Plaintiffs have standing to assert claims on behalf of

      purchasers of 17 different classes of vehicles spanning 19 different

      model years, even though the named Plaintiffs themselves purchased

      only a 2013 C250 Coupe and a 2014 E350 Sedan;

2.    Whether the many different kinds of HVAC systems equipped in the

      widely varying putative class vehicles—which include roadsters,

      sedans, and SUVs, and which have been sold and/or leased over a

      period of more than 19 years—suffer from a uniform defect;


                                  10
 Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 11 of 29




3.   Whether MBUSA was acting as the agent of Daimler AG such that

     Daimler AG is liable for MBUSA’s alleged conduct;

4.   Whether Daimler AG had knowledge of the alleged defect, and in a

     uniform manner, at the time of sale of every putative class vehicle

     over the more than 19 years in which they were sold and/or leased;

5.   Whether the alleged defect was uniformly material to putative class

     members, who bought or leased their vehicles over a period of more

     than 19 years, at various ages, in various conditions, and under

     different circumstances;

6.   Whether Daimler AG was under a uniform duty to disclose the

     alleged defect to putative class members regardless of the particular

     circumstances under which they purchased their vehicles, including

     those who purchased their vehicles from independent dealerships or

     private individuals through transactions Daimler AG could not have

     known about;

7.   Whether Daimler AG failed to disclose the alleged defect to putative

     class members;

8.   Whether Daimler AG actively and intentionally concealed the alleged

     defect from putative class members, including those who purchased


                                 11
 Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 12 of 29




      their vehicles from independent dealerships or private individuals

      through transactions Daimler AG could not have known about;

9.    Whether Daimler AG intended to defraud putative class members,

      including those who purchased their vehicles from independent

      dealerships or private individuals through transactions Daimler AG

      could not have known about;

10.   Whether putative class members uniformly relied on the alleged

      omission in purchasing their vehicles;

11.   Whether the allegedly concealed information concerning the HVAC

      systems was uniformly material to all putative class members;

12.   Whether each putative member of the class would have been aware of

      the allegedly concealed fact at the point of purchase in a uniform way

      had it been disclosed and, if so, whether each putative class member

      would have uniformly made a different purchasing decision;

13.   Whether any of Daimler AG’s alleged conduct to putative class

      members, including those who purchased their vehicles from

      independent dealerships or private individuals Daimler AG could not

      have known about, constitutes unfair or deceptive business practices;




                                  12
 Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 13 of 29




14.   Whether Plaintiffs and/or putative class members suffered any

      damages and, if so, whether those damages can be measured on a

      class-wide basis consistent with Fed. R. Civ. P. 23 and applicable

      precedent;

15.   Whether Plaintiffs and/or putative class members complied with

      applicable pre-suit notice requirements;

16.   Whether Plaintiffs’ and/or putative class members’ claims are barred,

      in whole or in part, by applicable statutes of limitations;

17.   Whether Plaintiffs and/or putative class members failed to mitigate

      any alleged damages;

18.   Whether Plaintiffs can recover for unjust enrichment even though a

      Daimler AG did not directly benefit from Plaintiffs’ and/or putative

      class members’ purchase of Mercedes vehicles and Plaintiffs have an

      adequate remedy at law;

19.   Whether potential causes of the incidents Plaintiffs allege are

      individualized in a manner precluding class treatment;

20.   Whether the many different kinds of HVAC systems installed in the

      widely varying putative class vehicles are sufficiently similar and




                                   13
       Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 14 of 29




             otherwise meet the requirements of Fed. R. Civ. P. 23 for class

             certification;

      21.    Whether Plaintiffs are barred as a matter of state law from pursuing

             claims for alleged violations of the GFBPA “in a representative

             capacity,” see O.C.G.A. § 10-1-399(a); and

      22.    Whether Plaintiffs can seek declaratory and injunctive relief where

             damages would provide an adequate remedy at law.

      (d)    The cases listed below (include both style and action number) are:

             (1) Pending Related Cases:

      Bhatt v. Mercedes-Benz USA, LLC, No. 2:16-cv-03171-TJH-RAO (C.D.

Cal.) (filed May 9, 2016).

      Arakelian v. Mercedes-Benz USA, LLC, No. BC668976 (Superior Court of

California, County of Los Angeles) (filed July 18, 2017).

      Biase v. Mercedes-Benz USA, LLC, No. 2:18-cv- 17128 (D.N.J.) (filed Dec.

12, 2018).

             (2) Previously Adjudicated Related Cases:

      None known at present.

2.     This case is complex because it possesses one or more of the features
listed below
(please check):

                                         14
      Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 15 of 29




     _X_ (1) Unusually large number of parties
     _X_ (2) Unusually large number of claims or defenses
     _X_ (3) Factual issues are exceptionally complex
     _X_ (4) Greater than normal volume of evidence
     _X_ (5) Extended discovery period is needed
     ___ (6) Problems locating or preserving evidence
     ___ (7) Pending parallel investigations or action by government
     _X_ (8) Multiple use of experts
     _X_ (9) Need for discovery outside United States boundaries
     _X_ (10) Existence of highly technical issues and proof
     _X_ (11) Unusually complex discovery of electronically stored
     information

3.   Counsel:

      The following individually-named attorneys are hereby designated as
lead counsel for the parties:

     Plaintiffs:

     Annika K. Martin
     LIEFF CABRASER HEIMANN & BERNSTEIN LLP
     250 Hudson Street, 8th Floor
     New York, NY 10013

     Defendant:

     Stephen B. Devereaux
     KING & SPALDING LLP
     1180 Peachtree Street, N.E.
     Atlanta, Georgia 30309

4.    Jurisdiction:




                                    15
       Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 16 of 29




      Is there any question regarding this Court's jurisdiction?

      __X__ Yes         ____ No

     If "yes," please attach a statement, not to exceed one page, explaining
the jurisdictional objection. When there are multiple claims, identify and
discuss separately the claim(s) on which the objection is based. Each
objection should be supported by authority.

5.    Parties to This Action:

     (a)    The following persons are necessary parties who have not been
joined:

            None known at present.

      (b)   The following persons are improperly joined as parties:

            None known at present.

      (c) The names of the following parties are either inaccurately stated
or necessary portions of their names are omitted:

            None known at present.

      (d) The parties shall have a continuing duty to inform the Court of
any contentions regarding unnamed parties necessary to this action or any
contentions regarding misjoinder of parties or errors in the statement of a
party's name.

6.    Amendments to the Pleadings:

      Amended and supplemental pleadings must be filed in accordance with
the time limitations and other provisions of Fed. R. Civ. P. 15. Further
instructions regarding amendments are contained in LR 15.

      (a) List separately any amendments to the pleadings that the parties
anticipate will be necessary:

                                      16
       Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 17 of 29




      The parties do not believe any amendments to the pleadings will be

necessary.

       (b) Amendments to the pleadings submitted LATER THAN
THIRTY DAYS after the Joint Preliminary Report and Discovery Plan is
filed, or should have been filed, will not be accepted for filing, unless
otherwise permitted by law.

7.    Filing Times For Motions:

      All motions should be filed as soon as possible. The local rules set
specific filing limits for some motions. These times are restated below.

       All other motions must be filed WITHIN THIRTY DAYS after the
beginning of discovery, unless the filing party has obtained prior permission
of the court to file later. Local Rule 7.1A(2).

      (a) Motions to Compel: before the close of discovery or within the
extension period allowed in some instances. Local Rule 37.1.

      (b) Summary Judgment Motions: within thirty days after the close of
discovery, unless otherwise permitted by court order. Local Rule 56.1.

      (c)   Other Limited Motions: Refer to Local Rules 7.2A, 7.2B, and 7.2E,
respectively, regarding filing limitations for motions pending on removal,
emergency motions, and motions for reconsideration.

      (d) Motions Objecting to Expert Testimony: Daubert motions with
regard to expert testimony no later than the date that the proposed pretrial
order is submitted. Refer to Local Rule 7.2F.

8.    Initial Disclosures:

      The parties are required to serve initial disclosures in accordance with
Fed. R. Civ. P. 26. If any party objects that initial disclosures are not
appropriate, state the party and basis for the party’s objection. NOTE: Your

                                       17
        Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 18 of 29




initial disclosures should include electronically stored information. Refer to
Fed. R. Civ. P. 26(a)(1)(B).

      The parties have no objections to serving initial disclosures in this case and

agree to do so no later than January 25, 2019.

9.    Request for Scheduling Conference:

      Does any party request a scheduling conference with the Court? If so,
please state the issues which could be addressed and the position of each
party.

      A telephonic status conference is currently set for Friday, January 25, 2019.

at 10:30 a.m. As set forth in the parties’ Joint Motion to Modify the Scheduling

Order, filed concurrently herewith, the parties respectfully request that the Court

extend fact discovery for an additional six months.


10.   Discovery Period:

       The discovery period commences thirty days after the appearance of
the first defendant by answer to the complaint. As stated in LR 26.2A,
responses to initiated discovery must be completed before expiration of the
assigned discovery period.

      Cases in this Court are assigned to one of the following three discovery
tracks: (a) zero month discovery period, (b) four months discovery period,
and (c) eight months discovery period. A chart showing the assignment of
cases to a discovery track by filing category is contained in Appendix F. The
track to which a particular case is assigned is also stamped on the complaint
and service copies of the complaint at the time of filing.

      Please state below the subjects on which discovery may be needed:


                                         18
        Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 19 of 29




      Plaintiffs’ Anticipated Discovery:
      Plaintiffs expect that discovery will be needed on the following subjects:

      (i) The design and manufacture of the Class Vehicles’ HVAC Systems;

      (ii) Pre-and post-sale analysis of the field performance of the Class

Vehicles’ HVAC Systems;

      (iii) The number of Class Vehicles sold or leased;

      (iv) reports/complaints of problems with moldy smells emanating from the

HVAC Systems experienced by Vehicle owners and lessees;

      (v) Mercedes’s knowledge of the alleged defect;

      (vi) Mercedes’s concealment of the alleged defect;

      (vii) Efforts by Mercedes to address and remedy the defect, including

communications with its dealerships, service centers, and customers;

      (viii) Customer complaints about smells emanating from the HVAC

Systems in the Class Vehicles;

      (ix) Mercedes’s knowledge of the potential health effects of mold, fungus,

bacteria, allergens, and other bio species in air breathed by humans;

      (x) Warranties applicable to the Class Vehicles’ HVAC Systems;

      (xi) Warranty and “goodwill” claims data for servicing of Class Vehicles’

HVAC Systems;


                                         19
        Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 20 of 29




      (xii) Manuals, brochures, marketing materials, advertisements, and other

communications about the Class Vehicles; and

      (xiii) Agreements and policies governing the relationship between

Mercedes and Mercedes service centers or dealerships, and between MBUSA and

Daimler and other related entities.

      (xiv) The existence of an agency relationship between Daimler and

MBUSA (see Dkt. 49 (Order on Daimler Motion to Dismiss) at 26-33).

      Plaintiffs intend to seek written discovery on these subjects, as well as take

depositions of Mercedes witnesses with knowledge of these subjects, including

corporate representative depositions pursuant to Fed. R. Civ. P. 30(b)(6). Plaintiffs

may also need to seek discovery from third parties, such as suppliers or

consultants to Mercedes, should circumstances warrant. Plaintiffs also intend to

conduct expert discovery and depositions of any experts relied on by Mercedes.

Plaintiffs reserve the right to seek additional discovery beyond that described here,

should the need arise.

      Finally, regarding Daimler’s statement below that it may seek discovery

from unnamed class members, Plaintiffs note that they will object to any such

request by Daimler or MBUSA. It is well established in this Circuit that

individualized discovery directed towards absent or passive class members is


                                         20
        Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 21 of 29




generally improper under Rule 23. See, e.g., Luna v. Del Monte Fresh Produce

(Se.), Inc., No. CIVA 106-CV-2000-JEC, 2007 WL 1500269, at *6 (N.D. Ga. May

18, 2007) (citing Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1556 (11th

Cir.1986)).

      Daimler AG’s Anticipated Discovery:

      Daimler AG anticipates seeking discovery in order to better understand

Plaintiffs’ alleged defect theory, the maintenance and ownership history of

Plaintiffs’ vehicles, and other issues concerning Plaintiffs’ vehicles.

      Daimler AG intends to propound written discovery on Plaintiffs in

accordance with the Federal Rules of Civil Procedure. Once Plaintiffs respond to

written discovery, Daimler AG plans to take the depositions of Plaintiffs and any

identified witnesses. Following Plaintiffs’ discovery responses and depositions,

Daimler AG may need to propound additional written discovery. Daimler AG may

also conduct additional third-party discovery as circumstances warrant, including

discovery of persons or entities who serviced Plaintiffs’ vehicles. Daimler AG also

needs to inspect Plaintiffs’ vehicles, including but not limited to the systems and

component parts they put at issue. Daimler AG may also seek to obtain discovery

from a limited number of unnamed class members. Additionally, Daimler AG

anticipates that it will engage in expert discovery.


                                          21
        Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 22 of 29




      If the parties anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete discovery or that
discovery should be conducted in phases or be limited to or focused upon
particular issues, please state those reasons in detail below:

      As set forth in the parties’ Joint Motion to Modify the Scheduling Order,

filed concurrently herewith, the parties respectfully request that the Court extend

fact discovery for an additional six months to coordinate discovery between this

case and other cases involving the same counsel and materially identical factual

allegations.


11. Discovery Limitation and Discovery of Electronically Stored
Information:

     (a) What changes should be made in the limitations on discovery
imposed under the Federal Rules of Civil Procedure or Local Rules of this
Court, and what other limitations should be imposed?

      At the present time, the parties do not believe that a departure from the

Federal Rules of Civil Procedure or the Local Rules is warranted for this case, but

each party reserves all rights to seek modifications if necessary.

      (b) Is any party seeking discovery of electronically stored
information?

      __X__ Yes           _____ No

      If “yes,”

           (1) The parties have discussed the sources and scope of the
production of electronically stored information and have agreed to limit the

                                          22
        Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 23 of 29




scope of production (e.g., accessibility, search terms, date limitations, or key
witnesses) as follows:

      The parties have discussed the need for a stipulated agreement for the entry

of a protocol governing the disclosure, discovery, and preservation of

electronically stored information (“ESI protocol”). In the event the parties reach

agreement regarding the terms of such an ESI protocol, it will be submitted to the

Court for review and approval before discovery begins under Local Rule 26.2(A).

If the parties cannot reach agreement, they reserve all rights to seek guidance from

the Court.

              (2) The parties have discussed the format for the production of
electronically stored information (e.g., Tagged Image File Format (TIFF or
.TIF files), Portable Document Format (PDF), or native), method of
production (e.g., paper or disk), and the inclusion or exclusion and use of
metadata, and have agreed as follows:

      The parties have discussed the need for a stipulated agreement for the entry

of a protocol governing the disclosure, discovery, and preservation of

electronically stored information (“ESI protocol”). In the event the parties reach

agreement regarding the terms of such an ESI protocol, it will be submitted to the

Court for review and approval before discovery begins under Local Rule 26.2(A).

If the parties cannot reach agreement, they reserve all rights to seek guidance from

the Court.



                                         23
        Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 24 of 29




      In the absence of agreement on issues regarding discovery of
electronically stored information, the parties shall request a scheduling
conference in paragraph 9 hereof.

12.   Other Orders:

     What other orders do the parties think that the Court should enter
under Rule 26(c) or under Rule 16(b) and (c)?

      The parties have discussed the need for a stipulated confidentiality

agreement for the entry of a protective order (“confidentiality agreement”)

covering commercially sensitive or privacy protected information that may be

produced in this litigation by the parties or third parties. In the event the parties

reach agreement regarding the terms of such an order, it will be submitted to the

Court for review and approval before discovery begins under Local Rule 26.2(A).

If the parties cannot reach agreement, they reserve all rights to seek guidance from

the Court.

13.   Settlement Potential:

      (a) Lead counsel for the parties certify by their signatures below that
they conducted Rule 26(f) conferences on August 3, 2017, and January 11,
2019, and that they participated in settlement discussions. Other persons who
participated in the settlement discussions are listed according to party.

For Plaintiffs: Lead counsel (signature):       /s/ Annika K. Martin

      Other participants: John T. Spragens, Ketan A. Patel




                                           24
        Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 25 of 29




For Daimler AG: Lead counsel (signature): /s/ Stephen B. Devereaux
                                        Stephen B. Devereaux

      Other participants: Eric Knapp, Adam Reinke

      (b) All parties were promptly informed of all offers of settlement and
following discussion by all counsel, it appears that there is now:

      ( ) A possibility of settlement before discovery.
      ( ) A possibility of settlement after discovery.
      ( ) A possibility of settlement, but a conference with the judge is needed.
      (X) No possibility of settlement at this time. However, the parties have
      discussed engaging a private mediator to explore settlement prospects in
      coming months.

      (c) Counsel ( X ) do or ( ___ ) do not intend to hold additional
settlement conferences among themselves prior to the close of discovery.

      (d) The following specific problems have created a hindrance to
settlement of this case.

      The parties disagree as to whether any of Plaintiffs’ claims are meritorious,

whether the alleged defect exists at all or across all putative class members’

vehicles, and whether the relief Plaintiffs seek is appropriate on either an

individual or classwide basis.

14.   Trial by Magistrate Judge:

     Note: Trial before a Magistrate Judge will be by jury trial if a party is
otherwise entitled to a jury trial.

     (a) The parties (        ) do consent to having this case tried before a
magistrate judge of this Court. A completed Consent to Jurisdiction by a


                                        25
       Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 26 of 29




United States Magistrate Judge form has been submitted to the clerk of court
this day _________, of 20___.

     (b) The parties ( X ) do not consent to having this case tried before
a magistrate judge of this Court.


/s/ Annika K. Martin
                                             /s/ Stephen B. Devereaux
Jonathan D. Selbin (admitted pro hac vice)
                                             Stephen B. Devereaux
jselbin@lchb.com
                                             Georgia Bar No. 219791
Annika K. Martin (admitted pro hac vice)
                                             Madison H. Kitchens
akmartin@lchb.com
                                             Georgia Bar No. 561653
LIEFF CABRASER HEIMANN
                                             Adam Reinke
  & BERNSTEIN, LLP
                                             Georgia Bar No. 510426
250 Hudson Street, 8th Floor
New York, NY 10013-1413
                                             KING & SPALDING LLP
Telephone: (212) 355-9500
                                             1180 Peachtree Street, N.E.
Facsimile: (212) 355-9592
                                             Atlanta, GA 30309
                                             Telephone: (404) 572-4600
John T. Spragens (admitted pro hac vice)
                                             Fax: (404) 572-5100
jspragens@lchb.com
                                             Email: sdevereaux@kslaw.com
LIEFF CABRASER HEIMANN
                                                     mkitchens@kslaw.com
  & BERNSTEIN, LLP
                                                     areinke@kslaw.com
222 2nd Ave. S., Suite 1640
Nashville, TN 37201
                                             COUNSEL FOR DEFENDANT
Telephone: (615) 313-9000
                                             DAIMLER AG
Facsimile: (615) 313-9965

Ketan A. Patel
kp@personalinjury-ga.com
CORPUS LAW PATEL, LLC
PO BOX 1022
Atlanta, Georgia 30290
Telephone: (678) 597-8020
Facsimile: (678) 826-4700

COUNSEL FOR PLAINTIFFS AND
THE PROPOSED CLASS
                                       26
        Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 27 of 29




                        JURISDICTIONAL STATEMENT

      Daimler AG believes that there are significant questions as to subject matter

jurisdiction. Specifically, Daimler AG contends that the named Plaintiffs lack

standing to assert claims relating to vehicles they did not themselves purchase and

that Plaintiffs lack standing to seek injunctive relief because (1) it is not likely

Plaintiffs will suffer irreparable future harm; and (2) Plaintiffs’ requested

injunction will not redress any future harm they might suffer. Daimler AG

believes that discovery and investigation may uncover additional issues as well.



                                *************




                                           27
        Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 28 of 29




                            SCHEDULING ORDER


      The parties have jointly moved to modify the scheduling order in this case

and respectfully refer the Court to that motion and the proposed scheduling order

attached thereto.




                                        28
        Case 1:17-cv-01701-AT Document 51 Filed 01/18/19 Page 29 of 29




                          CERTIFICATE OF SERVICE

      I hereby certify that on this date, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system which automatically

sends e-mail notification of such filing to any attorneys of record.

      I hereby certify that on this date I mailed by United States Postal Service the

foregoing document to the following non-CM/ECF participants: None.


      This 18th day of January, 2019.


                                                     /s/ Stephen B. Devereaux
                                                     Stephen B. Devereaux
                                                     Georgia Bar No. 219791
